EXHIBIT 10.16

AGREEMENT

     This AGREEMENT (this “Agreement”) is made as of June 5, 2006, by and
between Federated Department Stores, Inc., a Delaware corporation (“FDS”), on
behalf of itself and as agent of each of the FDS Divisions listed on the
signature page hereto, and The Knot, Inc., a Delaware corporation (“TK”).

     WHEREAS, TK is contemplating entering into that certain Agreement and Plan
of Merger and Reorganization, to be dated as of June 5, 2006, by and among
WeddingChannel.com, Inc. (the “Company”), a wholly-owned subsidiary of TK to be
formed for the purposes of the transaction, the stockholder representative named
therein, and TK (the “Merger Agreement”); and

     WHEREAS, in connection with TK’s execution of the Merger Agreement, TK and
FDS agree to the matters set forth below.

1.     Knot, Inc. Agreements.

   
(a)
  It is the intent of FDS and TK to negotiate in good faith to reach an
agreement on commercially reasonable terms related to making FDS the primary
registry partner of TK following the expiration of the current terms of the
registry agreements in effect with TK’s current registry partners.              
(b)
  FDS shall continue to have a right to nominate one representative to the Board
of Directors of TK as contemplated by that certain Common Stock Purchase
Agreement, dated as of February 19, 2002, by and between TK and May Bridal
Corporation, as amended, for so long as FDS’ continues to own more than 5% of
the outstanding common stock or voting power of TK; provided, that if FDS’
ownership percentage of the common stock or voting power of TK decreases below
such level, FDS shall be entitled to designate one board observer to attend TK
board meetings for so long as the Registry Agreement between TK and the Company
remains in effect. For purposes hereof, the outstanding common stock or voting
power of TK shall be based on the outstanding common stock or voting power of TK
immediately following the closing of the transactions contemplated by the Merger
Agreement and only sales or transfers (other than transfers to affiliates of
FDS) of TK common stock by FDS or any of its affiliates shall be taken into
consideration in determining whether the 5% ownership level has been satisfied.
             
(c)
  The Media Services Agreement, dated February 19, 2002 (the “May Agreement”),
between the May Company and TK shall remain in effect until the termination of
the current term thereof. FDS hereby provides notice that such agreement will
not be renewed beyond the current term. The rights, liabilities and obligations
of TK and FDS following the termination or expiration of the May Agreement will
be determined pursuant to the terms thereof; provided, however, that FDS shall
not be required to pay from and after the effective date of termination any
Commissions (as defined therein) pursuant to Section 4(d) of the May Agreement,
other than those Commissions payable with respect to transactions occurring
prior to the effective date of termination, if any.              
(d)
  Commencing one (1) year from the closing of the transactions contemplated by
the Merger Agreement, and for so long as FDS (or its affiliates) owns at least
5% of the outstanding          


--------------------------------------------------------------------------------



      common stock of TK determined as of the closing of the transactions
contemplated by the Merger Agreement, FDS will have registration rights
consistent with the registration rights granted to FDS in that certain Second
Amended and Restated Investors' Rights Agreement, dated April 24, 2000, by and
among the Company and the Investors listed thereon, which shall include one
demand/S-3 registration right and customary piggyback and shelf registration
rights. Following the closing of the transactions contemplated by the Merger
Agreement, FDS and TK will negotiate in good faith a registration rights
agreement reflecting the foregoing.

2.     Miscellaneous. This Agreement may be executed in any number of
counterparts, each of which shall be enforceable against the party actually
executing such counterpart, and all of which together shall constitute one and
the same instrument.

3.     Effectiveness of This Agreement. This Agreement shall be effective only
upon the closing of the transactions contemplated by the Merger Agreement. In
the event the transactions contemplated thereby are not consummated in
accordance therewith, this Agreement shall be of no force and effect and shall
be null and void as if never executed.

2

--------------------------------------------------------------------------------



     IN WITNESS WHEREOF, the parties have executed this Agreement on the day and
year first set forth above.

FEDERATED DEPARTMENT STORES, INC., a Delaware corporation

(for itself and as agent for Bloomingdale’s, Inc.; Macy’s West and Macy’s
Northwest, divisions of Macy’s Department Stores, Inc.,; Macy’s North, Macy’s
South, Macy’s Midwest and Macy’s East, divisions of Federated Retail Holdings,
Inc.; Macy’s Florida Stores, LLC; and Macy’s TX I, LP.



By: /s/ RONALD W. TYSOE              
Name: Ronald W. Tysoe
Title: Vice Chair





THE KNOT, INC., a Delaware corporation





By: /s/ DAVID LIU                               
Name: David Liu
Title: CEO



3

--------------------------------------------------------------------------------